Per Curiam.

A new trial is granted, because the facts reported show, in the opinion of the Court, the offence described in the statute on which the action is brought. The offence is, the placing or setting of a seine in or across the river. The case shows that the seine was so set. It was fixed on the Watertown side by means of the boat, which was fastened to a stake, and on the Brighton side by the rope cast round a stake and held by men’s hands. The purpose was to keep it fixed, in aid of the defendant’s drawing seine which swept down the river from above. The length of time during which it remained fixed is immaterial, all placing or setting of seines in Charles river being unlawful. Nor is it material that it did not extend quite across the river, for it was placed in, if not across, and a total obstruction is not contemplated by the statute.
There is no variance between the statute and the declaration. An allegation that the seine was placed in and across, embraces both alternatives in the statute, and to prove either ss sufficient.

New trial granted.